Case 1:20-cv-03747-NRN Document 83 Filed 04/19/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


               NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS
                  GRETCHEN WHITMER AND JOCELYN BENSON


        Plaintiffs, by and through counsel, hereby submit Notice of Voluntary Dismissal of

Defendants Gretchen Whitmer and Jocelyn Benson pursuant to F.R.C.P. 41(a)(1)(A)(ii).

        Respectfully submitted this 19th day of April, 2021.

        PLAINTIFFS’ COUNSEL:

        By: s/Ernest J. Walker                       By:       s/ Gary D. Fielder
        Ernest J. Walker (MI P58635)                           Gary D. Fielder (CO 19757)
        ERNEST J. WALKER LAW OFFICE                            LAW OFFICE OF GARY FIELDER
        1444 Stuart St.                                        1444 Stuart St.
        Denver, CO 80204                                       Denver, CO 80204
        (720) 306-0007                                         (720) 306-0007
        ernestjwalker@gmail.com                                gary@fielderlaw.net

        DEFENDANTS’ COUNSEL:

        By: s/Heather S. Meingast
        Heather S. Meingast (P55439) (Michigan)
        Michigan Assistant Attorney General
        PO Box 30736
        525 West Ottawa
        Lansing, Michigan 48909
        (517)335-7659
        meingasth@michigan.gov

                                                 1
Case 1:20-cv-03747-NRN Document 83 Filed 04/19/21 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 19, 2021, a copy of the foregoing
document was electronically filed with the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.

s/Ernest J. Walker
Ernest J. Walker, Esq.
ERNEST J. WALKER LAW OFFICE
1444 Stuart St.
Denver, CO 80204
(720)306-0007
ernestjwalker@gmail.com




                                             2
